Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 1 of 24 PagelD 248

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

TESTIMONY

OF

COMPLAINT NUMBER 2015R02127

THE BRYAN SIMPSON UNITED STATES COURTHOUSE
300 NORTH HOGAN STREET

JACKSONVILLE, FLORIDA 32202

TODD GEE, ESQUIRE
MARK J. CIPOLLETTI, ESQUIRE

US DEPARTMENT OF JUSTICE, PUBLIC INTEGRITY SECTION

Certified Court Reporters, Inc. (904) 356-4467

 

 
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 2 of 24 PagelD 249

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

33

 

 

Q. All right. Let's move to Monday, January the 12th.
When you came into work that Monday, January the 12th, did things
start to change with respect to the situation going on with
Guantanamo Bay?

A. Somewhat. You know, I arrived in early because of what
was going on, and when I arrived -- very soon after I arrived,
our inspector general (MJ came to my office and said —
you know, he was -- I think he was made aware of what was going
on over the weekend, but he came into his office that morning and
there was -- he had received a report from somebody at Guantanamo
Bay, which had alleged that the commanding officer has -- was
allegedly having an affair with the wife of the person who was
recently found deceased and that there had been an altercation
that night at the officer's club -- the Friday night before at
the officer's club that -- you know, it alleged that Captain
Nettleton had been, you know, dancing closely with the wife and
there had been a verbal and kind of a screaming altercation
between them. So that changed the complexion a little bit.

Q. So you learn ed some of the -- sort of a summary of
some of the allegations in the IG report from your IG that Monday
morning?

A. Correct.

Q. Okay. And after you had that conversation with your IG
that Monday, did you also speak with Chris Nettleton that Monday?

I'm sorry. Captain Nettleton.

Certified Court Reporters, Inc. (904) 356-4467

 

 

 

 

 
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 3 of 24 PagelD 250
34

 

1 A. I'm sure I did throughout the course of the day, yes.
2 Q. And on that Monday, were those also sort of the same
3 types of logistical-type conversations you had with him the day
4 before after the body had been found?

5 A. Yes.
6 Q. About --
7 A. Yeah. I -- you know, when we are made aware of those

8 type of allegations, you know, an IG complaint, then what I had
9 done is I had talked to captain -- or, I'm sorry, pt
10 who is the IG, about initiating an investigation on our own to,
11 you know, verify or, you know, disprove the veracity of the

12 claims. So he and I talked about him initiating an investigation
13 that would, you know, entail -- most likely entail him going down
14 to Guantanamo Bay for a few days to ask people some questions to
15 find out whether or not this was valid.

16 Q. Okay. And would that IG investigation be something ]
17 that Captain Nettleton would be anticipated to be a member of the
18 investigative team for that?

19 A. No, no, absolutely not, because he was -- you know, he
20 was allegedly involved in it. So it would have been -- he would
21 not have been included in on it. He would have obviously found
22 out about it once somebody came down and started asking

23 questions, but it wasn't something that I made him aware of in

24 any of our conversations throughout the week, because, you know,

25 again, I didn't want to taint the -- kind of the investigation,

 

 

 

Certified Court Reporters, Inc. (904) 356-4467

 
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 4 of 24 PageID 251
35

 

1 or if he was doing the things that he was alleged to be doing and
2 then I told him we were coming to investigate, then he could

3 potentially interfere or in some way try and modify, you know.

4 Q. And maybe it's part of that; just for those of us that
5 aren't in the Navy or may not be very familiar with the IG

6 process, you know, that Monday you learn about this IG complaint
7 and you speak to Chris Nettleton that Monday about logistics and
8 things like that. Why -- in your mind, like, why would you not
9 be like, you know -- I'm sorry. Captain Nettleton. Why would
10 you not then ask him, like, have you had an affair and all these
11 sorts of things; why is it that you wouldn't do that after having
12 receiving an IG report?

13 A. Well, because he reported to me. Myself and the

14 admiral we're his next level chain of command. So 1f£ there were
15 a disciplinary issue for him, then we would be responsible for
16 administering military justice against Captain Nettleton.

17 So, for me, I had to be very careful in my discussions
18 with him, because if I were to have begun probing him and asking
19 him those types of questions without first reading him his

20 rights, then that information -- any information that I might

21 have asked him or that he might have revealed, I wouldn't have
22 been able to use then in a subsequent military -- you know, a

23 disciplinary proceeding. So I had to be very careful.

24 Q. So that's why after learning about the IG report that

25 Monday, you're not probing him asking him a whole bunch of

 

Certified Court Reporters, Inc. (904) 356-4467

 

 

 

 
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 5 of 24 PageID 252

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

36

questions about the IG report?

A. Exactly.

Q. Let's move on to the next day, Tuesday the 13th. Did
you speak with Captain Nettleton on that Tuesday the 13th?

A. I did.

Q. Okay. And, as best you can remember, tell us what it
is that you believe occurred in those conversations with him on
that Tuesday.

A, Well, you know, I think it was around mid-morning I got

what I deemed to be a -- it was a bit of a -- it was a little
strange call. He seemed to be a little bit rattled, and he said,
hey, you know, I want to let you know there's some crazy rumors.
I was out and about doing my work in the community and a couple
of folks that I know stopped me and said there's these crazy
rumors about me having an affair with the wife of this individual
who showed up dead.

And, you know, it's a small community here. There's no
where to go. You're in a fence in a foreign country that you
can't go out into it. So it's very close-knit community.

And he said, you know, rumors spread quickly here, but,
you know, hey, I want to let you know there's absolutely no truth
to this rumor. I was not having an affair. None of this is
going on. |

But he was very concerned because he -- because of the

position that I talked, his position as the commanding officer,

Certified Court Reporters, Inc. (904) 356-4467

 

 

 

 
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 6 of 24 PagelD 253
37

 

1 and being responsible for military justice and security and

2 safety and all of things, and, you know, kind of the military

3 very high standards about, you know, conduct of a commanding

4 officer, he felt very uneasy given the circumstances of the death
5 and now these rumors. He felt like it put him -- you know, shed
6 a bad light on him. And, frankly, it's not unusual for

7 commanding officers in those circumstances to be relieved of

8 their duties because of things like that.

9 Q. And, Captain, did he -- in relaying to you these rumors
10 that he had overheard circulating or had learned on the island

11 about him having an affair with Mr. Tur's wife, what did he say
12 with respect to the veracity of those rumors?

13 A. He said unequivocally that they were not true. There's
14 no truth to them, period.

15 Q. Okay. And in this conversation with you where he is

16 relaying sort of the rumors on the island to you -- in that

17 conversation on approximately that Tuesday in this rumor

18 conversation, we'll call it, did he relay to you any information
19 about either rumors -- or, actually, did he relay any sort of

20 information to you at all about Chris Tur having been at his

21 house or himself being in any kind of physical or verbal

22 altercation with Chris Tur before his death?

23 A. No, none whatsoever.

24 Q. So he doesn't even relay that information as a rumor on

25 the island at that point?

 

Certified Court Reporters, Inc. (904) 356-4467

 

 

 

 
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 7 of 24 PagelD 254

 

38
1 A. No.
2 Q. And, additionally, in these conversations that you were
3 having with him that Tuesday, was there also references to an
4 e-mail that contained other rumors that were about Mr. Tur's
5 death?
6 A. Yeah. At some point during the day, he talked about an
7 individual who had previously served in some capacity on the
8 island, and he relayed to me that this individual -- I believe it

9 was his -- or he had gotten in trouble or his family members had
10 gotten in trouble, and the end result of a series of disciplinary
11 events that happened Captain Nettleton in his role again as kind
12 of the CO of the base made the decision to force him to leave the
13 island and to leave his job because he was a disciplinary issue
14 for him.

15 That's -- it's not completely unusual. It doesn't

16 happen a lot because, you know, obviously it has big

17 ramifications for an individual. So, generally, if you're

18 kicking somebody off your base -- and in some cases that entails
19 them being fired from their job -- it's got to be something

20 that's pretty substantial for that very reason.

21 So he said that this guy had been a problem in the past
22 that he ended up investigating and took the action of kicking him
23 off the island because of his behavior. That since then, this

24 individual had on occasion, you know, sent e-mails to the chain

25 of command and others to try and, you know, seek some retribution

 

Certified Court Reporters, Inc. (904) 356-4467

 

 

 

 
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 8 of 24 PageID 255
39

 

1 for him getting kicked off the island.

2 So he mentioned that this guy had sent him an e-mail

3 and was making, you know, kind of some veiled accusations, that

4 kind of thing. He eventually sent this to me, which, again, I

5 took to be part of, hey, these are the wild rumors that are going
6 around.

7 Q. Okay. And so Grand Jury Exhibit Number 2, is this the
8 series of e-mails that ultimately get forwarded to you and

9 Admiral P| that you guys are back and forth communicating i]
10] about from this individual Mr. J) that he had sent Captain
11 Nettleton that he also spoke with you about that Tuesday? |
12 A. Yes.

13 (Grand Jury Exhibit Number 2 was marked for identification.)

14 BY MR. GEE:

15 QO. And in your conversations with Captain Nettleton, he

16 sort of, as you described -- he sort of described the background
17 on this person and how they relayed things before, you know.

18 Based on your conversation with him, what impression did he leave
19 you with about the veracity of this person?

20 A. He -- again, he said unequivocally there's no truth at
21 all to any of these rumors.

22 T can tell you that. I'm perfectly comfortable with
23 that, but at the same time he was a little bit rattled. He was a
24 little shaken because of the potential ramifications of this.

25 And so, again, in my role as the chief of staff and as a mentor,

 

 

 

Certified Court Reporters, Inc. (904) 356-4467

 
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 9 of 24 PageID 256

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

40

 

 

I said, you know -- JR was his kind of call sign. I said, UR,
you can't really worry about this stuff. You've got a lot to
take care of. You've got to take care of this family. You've
got a lot of work to do to organize getting folks there.

Now we were talking about bringing additional NCIS
agents in from off the base and how are we going to get the body
and the family back to the states to the location that they're
eventually going to want to go to have a funeral, and assisting
them with all those other things. So, you know, I just tried to
reassure him that, you know, now there's an investigation going
on. You know, you're telling me it's not true. Great. That's
all going to come out in the wash in this investigation. I said,
you can't really focus on that right now. You need to focus on
doing your job as the commanding officer and make sure you're
doing everything you can to not only take care of the family,
but, you know, you have a wider community now. There's a 5,000
person community there that's very isolated, very insular, and
close that you need to insure that the community is taken care of
as well.

Q. And you talk about how he was rattled in these
conversations you were having with him on Tuesday where he was
relaying to you the rumors. You're, of course, speaking to him
on the telephone; correct?

A. Yeah.

Q. What was it that you could tell about him in the

Certified Court Reporters, Inc. (904) 356-4467

 

 

 

 
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 10 of 24 PageID 257

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

41

 

 

conversation that -- what is it that was occurring on the other
end of the phone that made you feel like he was rattled, as you
say?

A. Well, he just sounded very nervous and I -- in the
course of the conversation it came out, you know -- I think he
conveyed something like, hey, you know, I've got a guy that's -—-
who showed up dead here and now there's these allegations that
I'm having an affair and so it puts me in a very bad position as
a commanding officer because -- and I know the history in the
Navy and commanding officers often get relieved for these kind of
things. So it scares me that these false rumors are out there,
because it has implications for my job as the commanding officer
and potentially my career.

Q. And, now, in this e-mail that he ultimately forwards to
you and Admiral MMMM later that evening or that afternoon --
it looks like he forwards it to Admiral J first at 4:39
p.m. and then you get looped in a little bit later on that
evening on some of the e-mails by about that evening.

In the original e-mail that sort of —- the e-mail from
this person Mr. JJ to Captain Nettleton he says, I know you
will do your best to get to the bottom of the situation. I have
also heard someone previously got into a fight with a deceased
person at the Bayview over some alleged sexual harassment of the
victim's wife. Have you heard about his too?

In your conversations with Captain Nettleton that

Certified Court Reporters, Inc. (904) 356-4467

 

 

 
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 11 of 24 PagelD 258

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

42

 

 

Tuesday when he's talking about the wild rumors and so forth, did
he provide -- in the wild rumors conversations that Tuesday, did
he make any references to the Bayview or the fight with the
deceased person or alleged sexual harassment of the wife?

A. No, he didn't.

Q. So most of your conversation about this Mr. Stone
person was basically him describing the veracity and the
background on this person?

A. Yeah. Saying there's absolutely no truth to it, and,
essentially, to me he led me to believe that Stone was somebody
with an ax to grind who had gone after him before and he -- you
know, Captain Nettleton had, essentially, said, hey, he's done
this kind of before. He's made allegations against me because
he's, you know, seeking retribution, and I'm talking to NCIS and
the Jags here about what I can do to stop him from harassing me,
that kind of thing.

Q. Now, turning to the next couple days of that week, so
Wednesday, Thursday of that week following the finding of the
body. Do you believe that that Wednesday, Thursday, that
sometime in that timeframe you may have had another conversation
with Captain Nettleton where he started to provide you with more
information than in the past?

A. Yeah, he did.

Q. Okay. And you believe that that conversation was on

either Wednesday or Thursday?

Certified Court Reporters, Inc. (904) 356-4467

 

 

 

 
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 12 of 24 PagelD 259

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

43

 

 

A. I think it was late Wednesday, early Thursday. I can't
remember exactly.

Q. Okay.

A. It was towards the end of the week.

QO. And tell us how that conversation occurred and, as best
you can, what was said in that conversation.

A. Well, he called and, you know, got a note that, hey,
Captain Nettleton is calling for you, and so I presumed it was
just a -- kind of an update on what's going on.

He was on the line and he said, hey, I need to call you
and tell you something. He said that, you know, I wanted to
provide some additional information; that there was, essentially,
a going away party -- an event at the officer's club on Friday
night and during that -- that he was there and the Turs were
there and a number of other folks were there.

During that conversation -- or during that event, he,
essentially, said that he had gotten into a verbal altercation
with the deceased, Chris Tur, over some accusations from him
directly that he had been sleeping with his wife, having an
affair with his wife, and that his behavior during the -- during
his time at the O'Club was kind of cyclical. It would go from
one minute to, hey, you're screwing around with my wife kind of
poking you in the chest aggressively going after him to kind
of -- to back to the other end of the scale that said -- where he

was saying, hey, you're a great guy. I really like you. You're

Certified Court Reporters, Inc. (904) 356-4467

 

 

 

 

 
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 13 of 24 PageID 260

10

li

12

13

14

15

16

7

18

19

20

21

22

23

24

25

44

 

 

a good CO.

You know, so it added a different -- a new and
different dimension to the situation. He said later, you know,
the party broke up at the -- it kind of was settled down, the
argument settled down, and everybody kind of went their own way.
Then later some time that evening that he eventually showed back
up to his house and kind of did the same thing. You know, I --
hey, you're screwing around with my wife. Why are you doing?
That, you know, kind of angry to back, you know, cyclical that I
really like you. You're a really great guy. You've done a great
job here as the CO.

So he told me these things, and he said they kind of
had some discussions at his house -- at the front door of his

house, which after some amount of time was kind of again tamped

’ back down -- his concerns were tamped back down. He denied them.

At some point, you know, he said Chris Tur wanted to come in, but
he said he wouldn't allow him to do that because his daughter was
in the house, and at some point Chris Tur left the house.

Q. And in this conversation, did he -- did he say to you
where Chris Tur went after he left his house or which direction
he was going or anything like that?

A. Well, there's only one direction because his house is
on the end of a peninsula. It's on the very tip of a peninsula,
so the only direction you can go is back down, unless he was

going to jump in the water.

Certified Court Reporters, Inc. (904) 356-4467

 

 

 

 
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 14 of 24 PageID 261

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

45

 

 

Q. Well, leaving aside your sort of knowledge of the
geography, in that conversation with him, did he have a specific
recollection of where he --

A. No, he just said he left.

Q. He just said he left.

A. Yeah.

QO. And focusing on just a couple parts of that
conversation, Captain. First, as he's relaying these additional
details to you in this conversation, are these additional details
about the argument at the Bayview and the -- and Chris Tur coming
to his house, when you're hearing these details on that -- in
that Wednesday or Thursday call, is this -- in your mind, were
you recognizing these are not details he has provided me before?

A. Yeah. I was absolutely shocked, to be honest, because
it was 180 degrees out from what he had been providing. You
know, he had -- all along he had relayed this information as if
it was second or thirdhand reports that he was receiving from
others. And, now, you know, we're -- Saturday, Sunday, Monday,
Tuesday, Wednesday, Thursday -- five-ish days into this and he's
telling me not that he -- he's admitting to me that, although he
led me to believe that he was getting these reports, he had
direct first-hand knowledge of it. So, you know, my jaw dropped
to my belt line, you know.

Q. And in addition to him providing -- you know, in your

mind, after you got off the phone with him or during the phone

Certified Court Reporters, Inc. (904) 356-4467

 

 

 

 
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 15 of 24 PageID 262

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

46

 

 

call, in addition to sort of there being a difference in his
description of where information is coming from -- so now some of
it is information of things he saw and witnessed himself, the
additional details about himself being in a fight and Mr. Tur
coming to his house, those were not details that had -- were
those details that he relayed to you in any fashion —-

A. No.

Q. --— previously, whether it was I, myself, saw these
things or other people are saying these things happened; those
two details were new to you?

A. Yes.

Q. And in this conversation, where is it that he -- well,
in this conversation where he's describing to you how Mr. Tur
came to his house, did he -- was it -- did he make it clear to
you that the conversation occurred outside of his house?

A. That was my impression that -—- from what he said was
that -- because I remember him saying something along the lines
of that he wanted to come in and talk about it, and he said, no,
I talked to him about it at the front door. And so, yeah, he
didn't come in the house. He led me to believe that he was not
in the house.

Q. And did you ask him -—- in this conversation with him
where now he's providing these additional details, did you ask

him or did he say -- was there a relaying of why all this is just

coming out now; an explanation of why this is coming out now?

Certified Court Reporters, Inc. (904) 356-4467

 

 

 

 
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 16 of 24 PageID 263

10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

47]

 

 

A. Well, again, I had to be very careful from the military
justice that I didn't start -- because, you know, as an
inquisitive person, I wanted to start going -- I wanted to get
some of the details, but I couldn't do that because I would have
been soliciting information that then would have been tainted for
any type of military justice.

So -- but, you know, to me, again, it was shocking
information. I, you know, said, why didn't you tell us this
before.

And he said, well, I didn't say it because I just
didn't think it was particularly relevant, which, again, caused
my jaw to drop because I thought, well, wait a second, you've got
a guy who's missing and dead and you potentially were now the
last person to see this guy, you know. I'm thinking to myself,
how do you think that this wasn't relevant to what's going on.

Q. And so his explanation was that he didn't think it was
relevant; that was the word he used?

A. Exactly.

Q. And, to be clear, Captain, in this conversation when
he's providing you the explanation of why he's providing these
different details, did he say anything about not providing the
details because he was embarrassed or concerned about his career?
Was that any part of the explanation? |

A. No. He just said, I didn't mention it because I didn't

think it warranted being mention.

Certified Court Reporters, Inc. (904) 356-4467

 

 

 

 
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 17 of 24 PageID 264

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

48

 

 

Q. And in this conversation, even when he's providing you
these additional details you've described, did he ever mention
there being a physical altercation with Chris Tur in that
conversation, a physical altercation?

A. Well, I think at the -- yes, at the O'Club. There was
that altercation at the O'Club, but he never indicated in our
conversation that there was a physical altercation at the front
door or anything along those lines.

Q. Okay. And, as best you can remember, what was it
that's described that was physical at the O'Club?

A. Well, you know, what I recall was that, you know, he
confronted him -- confronted him, got in his face kind of -- I
don't know whether -- I don't think there was any blows thrown,
but there may have been some close interaction and pushing and
shoving. That's my impression, you know.

Q. Okay. And -- but he never said anything physical
occurred at his home?

A. No.

Q. Okay. Fast-forwarding, Captain. Is it accurate to say
that in the weeks and months that followed you as sort of the —-
you eventually became the commander of Guantanamo Bay on a
temporary basis; is that right?

A. Correct.

Q. And, also, as chief of staff to Admiral 9 as

well; correct?

Certified Court Reporters, Inc. (904) 356-4467

 

 

 

 

 
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 18 of 24 PageID 265

10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

> 25

49

 

 

A. Correct.

Q. And so in performing those roles, was there certain
information that you learned about what NCIS was uncovering |
during the investigation?

A. Yeah. I was intimately involved in it because,

 

 

again -- because I was the chief of staff and I was more senior
and more experienced and had had command of an instillation and
had the experience and the knowledge, and then going into a
situation that was unfolding at Guantanamo, Admiral yyy
wanted to have somebody who was kind of seasoned and knew what
they were doing. So she sent me to take over. Eventually, when
the decision was made to relieve Captain Nettleton, she sent me
down there because I, you know, kind of knew the ropes.

Q. And so, for example, in those roles, did you learn that
the investigators had found Chris Tur's blood inside Captain
Nettleton's home?

A. I did. They -- NCIS asked for -—- as the investigation
began to unfold and they started interviewing folks and it led |
them in various directions, you know, I provided search warrants
for the property and various locations to facilitate the
investigation.

In the course of that investigation, we learned that
there had been, in fact, an altercation in the house, that a very
large amount of blood was discovered to have been in the house

that had been clearly attempted to be cleaned up, that there were

 

 

Certified Court Reporters, Inc. (904) 356-4467

 
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 19 of 24 PagelD 266

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

50

 

 

missing items from the house -- so, yeah, pretty...

Q. And did you learn that Captain Nettleton's daughter
reported actually seeing Mr. Tur inside the home?

A. I did. Part of the -- one of the things that they did
was they searched all the cell phone records, and, at some point
during that evening, her -- Captain Nettleton's daughter had text
a friend and --

Q. That's okay. I don't need you to report on it, though,
but part of the text information that was relayed to you that
Mr. Tur had been inside the house?

A. That's right. That there was an altercation going on
inside the house. That there was a lot of noise downstairs. She
peeked around the corner and saw --

Q. Saw Mr. Tur and other details?

A. Right. Exactly.

Q. And when you learned this information from the
investigators that there had been -- that there was blood in the
house, that it had been cleaned up, that his daughter had
reported seeing Mr. Tur inside the house, when you learned those
facts, what in your mind, if anything, did you think about those
facts in comparison to what he told you in this
Wednesday-Thursday conversation when he was describing Mr. Tur
coming to his home; was there anything that, in your mind, when
you learned those facts stuck out that is different than what he

told me before?

Certified Court Reporters, Inc. (904) 356-4467

 

 

 

 

 
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 20 of 24 PagelD 267

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

51

 

 

A. Well, it was clearly different. By that time, I --
yes, it stuck out to me as here's another example of an attempt
by him to not fully tell the truth or not -- or to kind of tell
the different version of what happened, because he specifically
told me, hey, I turned him —- we had a discussion at the front
door and I turned him away and told him, you know, to go home.
So, now, you know, the next day or, you know, over the next
couple of weeks I found out that that as well was untrue.

Q. Okay. Now, after this conversation with -- we're going
to have to move through things a little bit quickly, but after
this conversation with him that Wednesday or Thursday when he's
providing you a lot of these additional details for the first
time, did you have another conversation with him after that later
that week -- SO, you know, Thursday, Friday, something like
that -- where he conveyed other odd information or discussed odd

proposals to you, something that stuck out in your mind?

A. Yes. You know, late in the week -- you know, again, it
might have been later Thursday or Friday -- he was clearly very
concerned at that point and he -- you know, he -- it was kind of

a strange call as well.
He said to me, hey, I know this sheds a bad light on me
as the CO. It sheds a bad light on the Navy because of these

untrue rumors that are going around. He said, I know how it

looks. It's absolutely not the case. None of it is true. But,

you know, maybe IT should resign; maybe you guys should just let

Certified Court Reporters, Inc. (904) 356-4467

 

 

 

 
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 21 of 24 PagelD 268

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

me resign as the commanding officer and, you know, kind of walk
away from this thing and that way it doesn't shed a bad light on
the command and on the Navy.

You know, at that point, I essentially said to hin,
look, it is what it is at this point. There's an investigation
underway. That investigation has to play out now, and so for you
to resign really would be moot. We have to just let it play out
and see where it goes.

So at end of the conversation it was, you know, let's
just kind of wait and see. We're in a wait and see mode and let
the investigation go.

Q. Okay. And, now, fast-forwarding to the following week.
So this would be the week of that included January 21st, so a
full week after the body has been found.

By early -- sometime early that week, did Admiral
P| notify Captain Nettleton that he was going to be removed
from command in Guantanamo?

A. Yes. You know, I was getting reports over the weekend
from NCIS, you know, updates of their investigation. Obviously,
the information that he relayed to me that kind of corroborated
the IG, you know, all the other stuff that had gone on. Yeah,
that got to the point where Admiral MJ as his boss, was
taking very seriously the fact that, you know, hey, I got a
commanding officer of an overseas isolated instillation who is

alleged to have had an affair, which that in and of itself might

Certified Court Reporters, Inc. (904) 356-4467

 

 

 
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 22 of 24 PagelD 269

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

53

 

 

warrant his relief as the commanding officer, but now there's a
missing person and a person who's shown up dead that he is
implicated -- potentially implicated in. You know, the
inevitability of it was building throughout the weekend.

When -- you know, when I left on Friday, we kind of had
agreed that we would get updates through the weekend and then
early the following week see where we were and make a decision.
So came into work on Monday, had another brief of where we were,
and Admiral J was at the point where she felt like she
needed to relieve Captain Nettleton because of all the things
that were going on. So it's not as simple as her picking up the
phone and saying, hey, you're relieved.

Q. Sure.

A. We've got to prep our chain of command, which goes up
to Washington, D.C., and they have to have time to notify
congress. Then it comes back down, okay, we've done it, and now
you can do it. So that -- you know, I believe it was Tuesday
mid-day she ended up calling him and telling him that she was
going to relieve him.

Q. And then after he was relieved, did you have another
conversation with him about his -- did you, yourself, have a
separate conversation with him after he was relieved in which he
references his resignation or anything like that?

A. I did. He -- as that was -- you know, he essentially

said to me afterwards he said, hey, you know, I offered to resign

Certified Court Reporters, Inc. (904) 356-4467

 

 

 

 

 
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 23 of 24 PagelID 270

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

54

 

 

last week. Is there any way we can kind of work that? I mean,
can I not be relieved? Can you just let me resign?

And I said, no, I can't. That's -- you know, that's
not possible at this point. You know, you've got to be —-
Admiral Jackson has lost confidence in you and it is what it is
and...

Q. Okay. And just jumping forward for a little bit, by
approximately January 21st -- on or about January 21st, you were
sent to Guantanamo Bay and you flew there; correct?

A. Correct.

QO. And when you got there, did you encounter Captain
Nettleton?

A. I did just very briefly. I got off the airplane, and
he was waiting to get on the airplane in the air terminal. So I
went in and I met with him, you know, for 10, 15 minutes max. It
was, you know, by then all a done deal. So the tone of the
conversation was, hey, keep your head up. Again, if what you're
saying is true, none of this is true, then it's all going to come
out and you'll be exonerated. So it wasn't -- I wasn't going to
try to further beat him down, but I was just trying to tell him
to keep his head up.

You know, obviously, these are situations where you
don't know how folks are going to react. So one of the things
that I had done prior to him actually getting the call that he

was going to get relieved was to call the executive officer

 

 

 

Certified Court Reporters, Inc. (904) 356-4467

 
Case 3:19-cr-00001-TJC-PDB Document 43-1 Filed 08/16/19 Page 24 of 24 PageID 271

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

on

a

 

 

Commander Pe: tell him it was going to happen so that he
knew so that if, you know, Captain Nettleton tried to do
something crazy that I had somebody there watching him, you know.
You never know. I mean, he could have gone to the armory. You
don't know what's going to happen.

QO. And so in that conversation with him at the airport,
did he provide you any additional details about his interactions
with Mr. Tur or anything like that?

A. Not that I recall; just more of the same.

Q. And in any of your conversations with him from the day
that he first reported that Mr. Tur was missing all the way until
the airport conversation until you saw him at Guantanamo Bay and
he got on the plane, did he ever in any of those conversations
tell you there had been a physical altercation at his house with
Mr. Tur?

A. No.

Q. Would that have stuck out in your mind had he told you

A. Absolutely.

Q. And, Captain 9) just briefly, can you explain to the
grand jury what a commander of Guantanamo Bay like Captain
Nettleton what a command investigation would be; give us some
examples of what a command investigation would be versus an NCIS
investigation?

A. Yeah. We generally will do command investigations

 

 

 

 

 

Certified Court Reporters, Inc. (904) 356-4467
